DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/816,855, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application does not provide support for the limitations of “a bottom anchor”, “a first spring alignment rail sleeve”, and “a second spring alignment rail sleeve” of the adjustable spring carriage assembly of claim 1, or the limitations of “a left twist lock fastener” and “a right twist lock fastener” of claim 7. Therefore, claims 1-9 of the instant application do not receive the earlier filing date of the prior-filed application, and the effective filing date has been determined to be 04/23/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note - it is unclear what structure or structures constitute the claimed frame. Instead, the figures and the disclosure appear to distinctly designate individual frame elements of the invention (lower frame support member 22; left and right vertical frame column members 173, 273; lower base members 20; base support members 21, cap member 24). As written, claim 1 requires each of the individual structures of a frame, a lower frame support member, and a cap member. See 35 U.S.C. 112(a) rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the term “comprising” in line 2 should read --including-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations of “a frame, a lower frame support member, a cap member” in lines 1-2. The specification as originally filed does not provide support for a frame, or more specifically does not provide clarification as to what structures would constitute the claimed frame. Instead, the specification and the figures define various individual frame elements (lower frame support member 22; left and right vertical frame column members 173, 273; lower base members 20; base support members 21, cap member 24) without defining a certain combination of those elements as constituting an overall frame of the apparatus. As written, claim 1 requires each separate structure of a frame, a lower frame support member, and a cap member, which is not supported by the original disclosure of the invention nor does this appear to be the intended interpretation of the claim language. 
Claim 4 recites the limitation of “a right vertical frame column member and a left vertical frame column member” in lines 1-2. As stated above with regards to claim 1, the specification does not provide support for a separate structure of a frame and a lower frame support member, a cap member, a right vertical frame column member, and a left vertical frame column member. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US Patent No. 10,518,125) and further in view of Endelman (US Patent No. 6,120,425).
Regarding independent claim 1, Janowski discloses an exercise assembly (translating carriage exercise machine 100A) comprising a frame (frame portion 102A), a lower frame support member (first end 104A with first rail end 118A), a cap member (second end 106A with second rail end 120A), and an adjustable spring carriage assembly (moveable carriage 150A with carriage spring anchor assembly 172A, and spring anchors 122A), wherein said adjustable spring carriage assembly comprises a top guide plate (spring housing 174A of carriage spring anchor assembly 172A), a bottom anchor (spring anchors 122A located on first end 104A), a first spring alignment rail sleeve (left carriage guide 186A), a second spring alignment rail sleeve (right carriage guide 186A; Col. 26 lines 29-32, “Spring housing rails here in the form of carriage guides 186A with carriage guide surface 188A provide a surface for the carriage spring housing 174A to translate at locations under the carriage along axis B”), and a plurality of spring members (elastic tension members 156A) wherein said first spring alignment rail sleeve and said second spring alignment rail sleeve are both attachably connected to an positioned between said top guide plate and said bottom anchor (see Figs. 1 and 3-4, first and second spring alignment rail sleeves/left and right carriage guides 186A are attachably connected to top guide plate/spring housing 174A via guide retainers 187A and to bottom anchor 122A via connection with first and second elongate side rails 108A, 112A, and a portion of each spring alignment rail sleeve/carriage guide 186A is positioned between the top guide plate/spring housing 174 and the bottom anchor 122A when the spring alignment rail sleeves/carriage guides 186A are connected with top guide plate/spring housing 174A and first and second elongate side rails 108A, 112A).

    PNG
    media_image1.png
    336
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    511
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    325
    409
    media_image3.png
    Greyscale


	Janowski does not necessarily teach the bottom anchor being in the form of a bottom anchor plate.
	Endelman teaches an analogous exercise machine (exercise apparatus 10) comprising an adjustable spring carriage assembly (movable carriage 22 with springs 30 and anchor bar 62) comprising a bottom anchor plate (anchor bar 62, illustrated in form of a plate, Col. 4 lines 26-27, “The anchor bar 62 is preferably an elongated straight bar having a rectangular cross section”) that is adjustably positionable along track members (18) via support brackets (66) having  plurality of rectangular notches (68) therein configured to receive the bottom anchor plate (62) by using a latch handle (82) that is locked onto the bottom anchor plate via coil springs (88) and nuts (90) threaded onto threaded ends (84) of the latch handle to adjustably lock the bottom anchor plate in a desired notch (see Col. 4 line 44-Col. 5 line 4).

    PNG
    media_image4.png
    535
    439
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    459
    519
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bottom anchor of Janowski to be an adjustable bottom anchor plate/anchor bar, as is similarly taught by Endelman, for the purpose of allowing a user to selectively adjust the position of the bottom anchor plate as desired based on the apparatus configuration preferences of each individual user and to maintain a predetermined minimum distance between the adjustable spring carriage assembly and the bottom anchor plate, thereby providing increased versatility to the exercise apparatus of Janowski (Endelman Col. 4 lines 23-27, “The anchor bar and carriage stop assembly 60 adjustably anchors the springs to an anchor bar 62 at the foot end 16 of the frame 12 and maintains a predetermined minimum distance between the carriage 22 and the anchor bar 62”). As modified, the bottom anchor plate (62) of Endelman will be adjustably connected to the support brackets (66) of Endelman positioned on the left and right side rails (108A, 112A) of Janowski.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US Patent No. 10,518,125) in view of Endelman (US Patent No. 6,120,425), and further in view of Duong et a. (US Publication No. 2021/0106864).
	Janowski as modified by Endelman teaches the invention as substantially claimed, see above.
Regarding claim 2, Janowski as modified further teaches wherein a first end of said plurality of spring members (156A) is attached to said top guide plate (174A) by a terminal anchor portion (173A, par. Col. 26 lines 26-29, “Terminal anchor portion 173A anchors one end of an elastic tension member 156A to spring housing 174A and is illustrated here in the form of a support wall”), but does not necessarily teach a plurality of eye bolts that connect the first end of said plurality of spring members to said top guide plate.
	Duong et al. teaches an analogous exercise apparatus (Pilates reformer 100) comprising an adjustable spring carriage assembly (moveable carriage 104, spring support rod 122, spring bracket 900,  par. 31 lines 12-15, “Movement of the moveable carriage 104, in certain examples is biased, or resisted, by resistance devices. Examples of resistance devices include, but are not limited to, helical tension springs, elastic bands, etc”) comprising a top guide plate (spring bracket 900, par. 43 lines 3-4, “The spring bracket 900, in certain examples, couples to an underside of the moveable carriage 104”) and a plurality of eye bolts (hooks 902, equivalent to eye bolts 36c as illustrated by Applicant) that connected a first end of a plurality of spring members to said top guide plate (par. 43 lines 4-6, “The spring bracket 900 includes one or more hooks 902 for coupling to ends of springs or other biasing devices”).

    PNG
    media_image6.png
    621
    541
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    686
    434
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the terminal anchor portion of Janowski with the eye bolts/hooks of Duong et al. as a matter of simple substitution of one known connection mechanism for a spring member with another for the purpose of achieving the same predictable results of providing a secure attachment of the first end of the plurality of springs to the top guide plate.
	Regarding claim 3, Janowski as modified by Endelman further teaches a plurality of eye bolts (hooks connected to bottom anchor plate 62 as modified by Endelman, see Endelman Fig. 4 above) that connect a second end of said plurality of spring members (156A) to said bottom anchor plate (62, as modified by Endelman, see rejection to claim 1 above).
	
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Janowski (US Patent No. 10,518,125) in view of Endelman (US Patent No. 6,120,425), further in view of Duong et a. (US Publication No. 2021/0106864), and further in view of Lagree (US Patent No. 9,211,440).
Regarding claim 4, Janowski as modified further teaches a right frame column member (second elongate side rail 112A) and a left frame column member (first elongate side rail 108A), wherein said adjustable spring carriage assembly (moveable carriage 150A with carriage spring anchor assembly 172A, and bottom anchor plate 62 as modified by Endelman) is positioned on or about said lower frame support member (bottom anchor plate 62 as modified by Endelman positioned about first end 104A with first rail end 118A via connection with first and second elongate side rails 108A, 112A by support brackets 66 of Endelman, see rejection to claim 1 above), and said adjustable spring carriage assembly is centered between said right frame column member and said left frame column member (see Fig. 1 of Janowski). 
	Janowski does not necessarily teach wherein the right frame column member and the left frame column member are vertical.
	However, Lagree teaches an analogous exercise apparatus (adjustable exercise system 10) comprising a frame (60), a lower frame support member (rear end 64), a cap member (front end 63), a movable carriage assembly (66) positioned on the frame, a right frame column member and a left frame column member (tracks of upper end 61 of frame for platform 66 to slide thereupon, Col. 7 lines 47-50, “the upper end 61 of the exercise machine 60 may include a platform 66 which is slidably secured along tracks on the upper end 61 of the exercise machine 60”), wherein the frame, lower frame support member, cap member, right frame column member, and left frame column member are adjustable between a horizontal orientation (Fig. 1) and a vertical orientation (Fig. 9) via a base (20) and actuators (40, 50) that are configured to be extended and retracted as desired by a user to adjust the incline of the exercise apparatus (Figs. 7-9, Col. 5 lines 13-17, “an exercise machine 60 pivotably connected to the base 20, and one or more actuators 40, 50 for lifting or lowering the exercise machine 60 into varying angles of incline with respect to the base 20”).

    PNG
    media_image8.png
    535
    409
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    511
    417
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise apparatus of Janowski to include a base and actuators connected to the frame, as is similarly taught by Lagree, for the purpose of allowing a user to position the exercise apparatus at a variety of desired inclination angles relative to the base and ground to perform a wider variety of exercises using the exercise apparatus. As modified, the right frame column member and the left frame column member of Janowski will be capable of being configured in a vertical orientation, as is similarly shown by Lagree in Fig. 9.
	Regarding claim 5, Janowski as modified further teaches a left spring alignment rail (glide portion of first elongate side rail 108A configured to engage with left glide bearing 202A of left carriage guide 186A) and a right spring alignment rail (glide portion of second elongate side rail 112A configured to engage with right glide bearing 202A of right carriage guide 186A, see Figs. 1 and 3-4, Col. 27 lines 41-56 for explanation of glide bearings 202A), wherein said left spring alignment rail and said right spring alignment rail are both disposed on said lower frame support member (via connection of first elongate side rail 108A and second elongate side rail 112A with first rail end 118A of first end 104A) and guide said first spring alignment rail sleeve (left carriage guide 186A) and said second spring alignment rail sleeve (right carriage guide 186A) of said adjustable spring carriage assembly (moveable carriage 150A with carriage spring anchor assembly 172A, and bottom anchor plate 62 as modified by Endelman) during exercise (Col. 26 lines 29-32 cited above for claim 1).
	Regarding claim 6, Janowski as modified by Lagree further teaches wherein said adjustable spring carriage assembly (moveable carriage 150A with carriage spring anchor assembly 172A, and bottom anchor plate 62 as modified by Endelman) is raised vertically along both said left spring alignment rail and said right spring alignment rail (when the exercise apparatus is positioned in vertical orientation as modified by Lagree, see rejection to claim 4 above).
	Regarding claim 7, Janowski as modified by Endelman further teaches a left twist lock fastener (left nut 90 threaded onto left threaded end 84 of latch handle 82 of Endelman) and a right twist lock fastener (right nut 90 threaded onto right threaded end 84 of latch handle 82 of Endelman) that are both positioned on said bottom anchor plate (62 of Endelman, see rejection to claim 1 above), wherein said left twist lock fastener and said right twist lock fastener lock said adjustable spring carriage assembly into plate (by adjusting the position of bottom anchor plate 62 along support brackets 66 with notches 68, see rejection to claim 1 above).
	Regarding claim 8, Janowski as modified by Lagree further teaches wherein said top guide plate (174A) moves up and down vertically along said left and right spring alignment rails during exercise use (when the exercise apparatus is positioned in vertical orientation as modified by Lagree, see rejection to claim 4 above).
	Regarding claim 9, Janowski as modified by Lagree further teaches wherein said plurality of springs (156A) are stretched upwards during exercise use (when the exercise apparatus is positioned in vertical orientation as modified by Lagree, see rejection to claim 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784